Name: Decision of the EEA Joint Committee No 32/96 of 5 June 1996 amending Annex I (Veterinary and phytosanitary matters) to the EEA Agreement
 Type: Decision
 Subject Matter: European construction;  agricultural activity;  foodstuff;  consumption
 Date Published: 1996-09-19

 19.9.1996 EN Official Journal of the European Communities L 237/43 DECISION OF THE EEA JOINT COMMITTEE No 32/96 of 5 June 1996 amending Annex I (Veterinary and phytosanitary matters) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex I to the Agreement was amended by Decision of the EEA Joint Committee No 25/96 (1); Whereas Commission Directive 95/10/EC of 7 April 1995 fixing the method of calculating the energy value of dog and cat food intended for particular nutritional purposes (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following point shall be inserted after point 4d (Commission Directive 94/39/EC) in Chapter II of Annex I to the Agreement: 4e. 395 L 0010: Commission Directive 95/10/EC of 7 April 1995 fixing the method of calculating the energy value of dog and cat food intended for particular nutritional purposes (OJ No L 91, 22. 4. 1995, p. 39). Article 2 The texts of Directive 95/10/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 6 June 1996, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 5 June 1996. For the EEA Joint Committee The President P. BENAVIDES (1) OJ No L 186, 25. 7. 1996, p. 77. (2) OJ No L 91, 22. 4. 1995, p. 39.